1 F.3d 1233
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Patton MCGLOTHLIN, Plaintiff-Appellant,v.Edward MURRAY, Director of the Virginia Department ofCorrections;  Lou Cei, Chairman of the Virginia Departmentof Corrections Central Classification Board;  PatrickGurney, Manager of the Classification and Records Unit;Douglas Black, Correctional Health Assistant, PowhatanCorrectional Center, Defendants-Appellees.
No. 93-6592.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 6, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.
John Patton McGlothlin, Appellant Pro Se.
Reneen Evat Hewlett, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, William Rittenhouse Culbreth, RILEE, CANTOR & RUSSELL, for Appellees.
W.D.Va.
DISMISSED
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
John Patton McGlothlin appeals from the district court's order denying in part and granting in part Defendants' motion for summary judgment as to McGlothlin's 42 U.S.C. Sec. 1983 (1988) complaint.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.  R. Civ. P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED